___________

                                     No. 95-4230
                                     ___________


United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Nebraska.
Joseph L. Hill,                          *
                                         *           [UNPUBLISHED]
              Appellant.                 *

                                     __________

                      Submitted:     September 25, 1996

                            Filed:   October 3, 1996
                                     __________

Before MAGILL, BEAM, and MURPHY, Circuit Judges.

                                     ___________


PER CURIAM.


     Joseph L. Hill appeals the 130-month sentence imposed by the district
court's1 after he pleaded guilty to possessing cocaine base with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1).          Counsel filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), and was granted
leave to withdraw.        Hill was given an opportunity to file a supplemental
brief, but did not do so.       We affirm.


     In her Anders brief, counsel suggests only that the district court
erred in denying Hill's motion to suppress evidence seized in conjunction
with the stop and search of his vehicle.           We conclude




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
this   argument   is   not   properly    before   us    because,    by   entering   an
unconditional guilty plea, Hill waived any claim that the stop and search
violated the Fourth Amendment.     See United States v. Jennings, 12 F.3d 836,
839 (8th Cir. 1994) (citing Fed. R. Crim. P. 11(a)(2)).


       Having   carefully    reviewed   the   record,   we   have   found   no   other
nonfrivolous issue for appeal.     See Penson v. Ohio, 488 U.S. 75, 80 (1988).


       Accordingly, the judgment of the district court is affirmed.


       A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-